  Case 16-24465         Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14            Desc Main
                                    Document     Page 1 of 28




Chad C. Rasmussen (13847)
Chase R. Nielson (16913)
ALPINA LEGAL
2230 N University Pkwy, Ste. 7E
Provo, UT 84604
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com
E-mail: chase@AlpinaLegal.com

Attorney for CASCADE COLLECTIONS LLC

                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH


 In re:                                                OBJECTION TO MOTION TO REOPEN
                                                       CASE WITHOUT THE APPOINTMENT
 TAVARAS LAMAR PEARSON AND                               OF A TRUSTEE TO DETERMINE
 DESARAE LASHAE PEARSON (aka/fka                           DISCHARGEABILITY OF A
 DESARAE DIAZ),                                              PREPETITION CLAIM

                  Debtors.                                  Case No. 16-24465 (Ch. 7)

                                                            Judge: Kevin R. Anderson


          CASCADE COLLECTIONS LLC (“Cascade”), by and through counsel of Alpina Legal,

and pursuant to Local Rule 9013-2(e), hereby objects to Debtors’ Motion to Reopen Case

Without the Appointment of a Trustee to Determine Dischargeability of a Prepetition Claim (the

“Motion”).

          In support of this objection, Cascade responds to the Motion and states as follows:

   1. This is the second such motion that Debtors have filed. On January 11, 2019 Debtors

          filed a very similar motion regarding Cascade’s judgment that it is attempting to collect

          on. However Debtors withdrew such motion on March 18, 2019 after continuing the




                                                   1
Case 16-24465      Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14             Desc Main
                               Document     Page 2 of 28




    original hearing on the motion two separate times and after Cascade had filed an

    objection to such motion.

 2. Cascade admits the statements of ¶ 1 of the Motion but denies that any exhibit was

    included with the Motion. Cascade also asserts and states that the original debt was

    ultimately assigned to Cascade by Titanium Funds LLC (“Titanium”) on or about June 9,

    2012.

 3. Cascade admits the statements of ¶ 2 of the Motion. Cascade adds that a proof of claim

    deadline of June 21, 2017 existed in the case.

 4. Cascade admits the statements of ¶ 3 of the Motion that Titanium was listed in the

    Debtors’ filed Schedules. Cascade also asserts and states that it was not listed in the

    Debtors’ Schedules as originally filed. It was only January 15, 2019 when Debtors filed

    an amended Schedule E/F to include Cascade at a time when the case was closed and it

    has not been reopened to allow such amendment.

 5. Cascade admits the statement of ¶ 4 of the Motion that the discharge covered “all

    dischargeable prepetition debts.” However, Cascade asserts and states that such discharge

    did not cover the debt once held by Titanium because it had been previously assigned to

    Cascade, which subsequently reduced such claim to judgment on February 11, 2013 after

    Debtor Desarae Diaz was personally served with process. Debtor Desarae Diaz received

    notice that Cascade was the judgment creditor for this obligation on multiple occasions

    prior to Debtors’ filing for bankruptcy. Notice of the judgment was sent to her on

    February 11, 2013 and then again a copy of the judgment was sent to her on June 23,

    2014 with a Motion. Attached hereto as Exhibit “A” is a copy of the Proof of Service of

    the Summons, the Judgment, the Notice of Judgment, and the Motion.

                                              2
Case 16-24465      Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14              Desc Main
                               Document     Page 3 of 28




 6. Cascade denies the statements of ¶ 5. Debtor Desarae Diaz did not have reason to have

    the belief she did because of the fact that she was personally served with a summons in

    the state court case and judgment was entered against over three years prior to her filing

    her bankruptcy petition. Furthermore, Debtor Desarae Diaz’s subjective belief or intent to

    have the debt discharged does not displace the plain provisions of the Bankruptcy Code.

 7. Cascade admits the statements of ¶ 6.

 8. Cascade admits the statements of ¶ 7 to the extent they correctly reflect the cited code

    section.

 9. Cascade admits the statements of ¶ 8 to the extent that efforts by Cascade have been

    expended to collect the judgment it has obtained; however the statements are denied to

    the extent that they imply Titanium has put forth efforts to collect on its “Claim” post-

    discharge. Furthermore, it is denied that a “Dispute” has arisen regarding the

    dischargeability as set forth below.

 10. Cascade admits the statements of ¶ 9 to the extent that it accurately reflects the Debtor’s

    “desire”; however, Cascade denies that this court has exclusive jurisdiction over the issue

    of dischargeabilty of debts. In fact, 28 U.S.C. § 1334 states that federal district courts

    have original “but not exclusive jurisdiction” of all proceedings arising under Title 11 of

    the United States Code. In particular state courts have concurrent jurisdiction over

    determining dischargeability of unlisted debts pursuant to 11 U.S.C. § 523(a)(3). See In

    re McGhan, 288 F.3d 1172 (9th Cir. 2002) (“Federal courts have exclusive jurisdiction

    over §§ 523(a) (6) (nondischargeability of willful and malicious injury) and 523(c) (1)

    (adequacy of notice to a listed creditor) of the code, whereas state and federal courts



                                              3
Case 16-24465      Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14             Desc Main
                               Document     Page 4 of 28




    have concurrent jurisdiction over § 523(a) (3) (unlisted or unscheduled debt)

    proceedings.” Id. at 1176 (bold emphasis added).).

 11. Cascade admits the statements of ¶ 9 to the extent that it accurately reflects the Debtor’s

    contention, but denies that notice need only be given to Titanium. Clearly Cascade should

    be given notice, and Cascade trusts this Court in its discretion can determine proper

    notice.

 12. Cascade further states that it was neither listed nor scheduled on the schedules filed by

    Debtor, nor was Cascade notified of the Debtors’ bankruptcy in time to timely file a proof

    of claim by June 21, 2017. Cascade states that the debt it is collecting from Debtor was

    originated by Lucky’s Auto Credit LLC which assigned it to Titanium which assigned it

    to Cascade. While Titanium was listed on the schedules filed by Debtor, Cascade was

    not. Accordingly, Cascade was not properly listed and was not given any notice of the

    Debtor’s bankruptcy case or the opportunity to file a timely proof of claim.

 13. Cascade initiated a lawsuit against Debtor in Utah Courts on December 26, 2012, prior to

    the filing of Debtors’ bankruptcy case and, as such, Debtor Desarae Diaz should have no

    excuse for why she chose neither to list Cascade nor to give it notice of her bankruptcy

    case. Indeed, the legal standard is that a debtor may not list the original creditor “when

    he knows, or ought to know, that another is the present holder of his obligation…” In re

    Osofsky, 50 F.2d 241, 243 (S.D.N.Y. 1931); see also Columbia Bank v. Birkett, 174 N.Y.

    112, 66 N.E. 652 102 Am.St.Rep. 478 (N.Y. Ct. App. 1903), aff’d in 195 U.S. 345, 25

    S.Ct. 38, 49 L.Ed. 231 (the payee on a note was listed in the debtor’s bankruptcy but not

    the current holder; held the obtained discharge did not cover the note).



                                              4
Case 16-24465        Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14            Desc Main
                               Document     Page 5 of 28




 14. Cascade was first notified of the Debtors’ bankruptcy in December 2017, after both the

    discharge of Debtors and the deadline for filing proofs of claim, when Cascade’s counsel

    received an email from Debtors’ counsel’s office. Attached hereto as Exhibit “B” is copy

    of that email.

 15. Given the proof of claim filing deadline in this case of June 21, 2017, the notice Cascade

    received in December 2017 is meaningless. Cascade was neither listed nor scheduled on

    the schedules filed by Debtor in time to permit a timely filing of a proof of claim and

    Cascade’s notice and knowledge of the case, including that of its attorney, did not allow

    for such a timely filing. The burden is upon the Debtor to prove or show Cascade had

    notice or actual knowledge of the Debtor’s bankruptcy case sufficient for it to timely file

    a proof of claim. See U.S., Small Business Admin. v. Bridges, 894 F.2d 108, 111 (5th Cir.

    1990) (“The burden of proof rests with [the debtor] to show that the [creditor] had ‘notice

    or actual knowledge’ under section 523(a)(3).”). Debtor has not shown that Cascade had

    timely notice, and the reason is because such timely notice is nonexistent.

 16. Debtor has failed to even put forth evidence of a prima facie showing that Cascade had

    notice or actual knowledge and, in fact, the evidence extant establishes that December 20,

    2017 was the first date that Cascade could possibly have had notice or actual knowledge

    of Debtor’s bankruptcy filing. Given this notice date, Cascade is prejudiced and was

    unable to participate in the Debtor’s bankruptcy for attending the 341 meeting, obtaining

    2004 orders, objecting to claimed exemptions, filing motions to dismiss, filing a

    complaint for any appropriate reason, or, more importantly, filing a proof of claim.

 17. This case is similar to the Tenth Circuit Bankruptcy Appellate Panel’s ruling in Dawson

    v. Unruh (In re Dawson), in that pursuant to 11. U.S.C. 523(a)(3), the Debtors’ discharge

                                              5
Case 16-24465      Doc 33      Filed 04/12/19 Entered 04/12/19 11:58:14             Desc Main
                                Document     Page 6 of 28




    in this case did not discharge Debtor Desarae Diaz from the debt that Cascade is

    collecting, primarily because a claims bar date exists here, and granting the Debtors’

    Motion to reopen the case would be improper, resulting in judicial waste. 209 B. R. 246

    (10th Cir. BAP 1997)

 18. Furthermore, the doctrine of collateral estoppel should prevent Debtors’ Motion from

    being granted and from seeking a determination of dischargeability from this Court. The

    United States Supreme Court explained in Allen v. McCurry, 449 U.S. 90, 101 S.Ct. 411,

    66 L.Ed.2d 308 (1980), that federal courts traditionally have adhered to the doctrine of

    collateral estoppel, and “generally have also consistently accorded preclusive effect to

    issues decided by state courts.” Id. at 94-95, 101 S.Ct. at 415; see also Navajo Nation v.

    District Court for Utah County, 624 F.Supp. 130, 35-36 (D.Utah 1985). The Court in

    Allen stated: “Under collateral estoppel, once a court has decided an issue of fact or law

    necessary to its judgment, that decision may preclude relitigation of the issue in a suit on

    a different cause of action involving a party to the first case.” 449 U.S. at 94, 101 S.Ct. at

    414.

 19. On January 15, 2019, the Third District Court for the State of Utah signed an Order on

    this same issue, concluding that as “Defendant’s [Desarae] judgment creditor, Plaintiff

    [Cascade] should have been listed in and given notice by Defendant of her bankruptcy

    case,” and that “[p]ursuant to 11 U.S.C. 523(a)(3), the discharge entered in Defendant’s

    bankruptcy does not cover the judgment Plaintiff obtained against her in this case and,

    accordingly, the discharge injunction is not applicable to Plaintiff.” Attached hereto as

    Exhibit “C” is a copy of that Order. Debtor’s argument failed in State court and she seeks

    to relitigate the issue again here.

                                              6
Case 16-24465      Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14              Desc Main
                               Document     Page 7 of 28




 20. The United States District Court for the Southern District of New York aptly stated that

    “[I]t is appropriate for a bankruptcy court to consider the merits of the underlying claim

    when deciding whether or not to grant a motion to reopen the proceedings. Thus, where

    the underlying claim is certain to fail upon a reopening of the proceedings, a bankruptcy

    court may properly deny the motion. In addition, courts ordinarily consider ‘the benefit to

    the debtor, the prejudice to the would-be defendant in the litigation, and the benefit to the

    creditors.’” In re Kassover, 448 B.R. 625, 631 (S.D. N.Y. 2011). It is also notable that the

    Fifth Circuit has held that a debtor did not exercise reasonable diligence in accurately

    scheduling his debts and, as a result, was denied the opportunity to amend his schedules

    so that he could obtain a discharge of the debt. Matter of Faden, 96 F.3d 792 (5th Cir.

    1996). In light of this, it would be fruitless to reopen this case when the clear meaning

    and effect of 11 U.S.C. § 523(a)(3), as applied to Cascade, is that the debt it is collecting

    is not discharged and so adding Cascade as a creditor in the Debtors’ Schedules would be

    a pointless exercise, nor would sanctions be available for Cascade’s attempting to collect

    the debt.

 21. In sum, Debtors’ Motion is, in essence, an attempt to allow them to request that this Court

    rule that their discharge applies as to Cascade. However, Debtors are attempting to put

    the cart before the horse because Debtors have failed to show how the discharge is

    applicable to Cascade. The reason is simple: the Debtors have no actual evidence of how

    Cascade is subject to the discharge. Further, as this dispute/issue has already been settled

    in Cascade’s favor in state court proceedings, reopening this case to ultimately relitigate

    the issue can only result in a waste of this Court’s time and resources as well as

    Cascade’s.

                                              7
  Case 16-24465       Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14             Desc Main
                                  Document     Page 8 of 28




       WHEREFORE, Cascade respectfully requests that this Court deny the Debtors’ Motion

because Debtors have failed to establish that the discharge order is applicable to Cascade and

granting the Motion will result in waste of judicial resources and the time and money of all

interested parties. Furthermore, Cascade respectfully requests that in its Order it provide that

Debtors’ recent amendment of their Schedules to list/include Cascade and its legal counsel has

no effect on the discharge previously entered by the Court.

       DATED this 12th day of April, 2019.

                                                     /s/ Chad C. Rasmussen
                                                     Chad C. Rasmussen




                                                 8
  Case 16-24465      Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14             Desc Main
                                 Document     Page 9 of 28




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of April, 2019, I sent a copy of the foregoing

Objection via the Electronic Case Filing System to the following:

Matthew K. Broadbent
matt@vannovalegal.com, vannova.ecf@gmail.com, broadbentmr74548@notify.bestcase.com,
vannovalegal@ecf.courtdrive.com, encoreresss.inbound@gmail.com,
ecfarchive@vannovalegal.com

Logan E. Finlay
Logan@VannovaLegal.com

Chase R. Nielson
chase@alpinalegal.com, contact@alpinalegal.com, Chad@alpinalegal.com

Stephen W. Rupp
rupptrustee@mbt-law.com, UT03@ecfcbis.com

United States Trustee
USTPRegion19.SK.ECF@usdoj.gov

                                                    /s/ Chad C. Rasmussen
                                                    Chad C. Rasmussen




                                                9
Case 16-24465   Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14   Desc Main
                         Document      Page 10 of 28




                              Exhibit “A”
  Case 16-24465          Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14 Desc Main
                                  Document      Page 11 of 28
                                         Serve DESARAE DIAZ: (801) 205-5041, 801-649-8989
                                                                 1264 River Bed Dr. #1228
                                                                West Valley City, UT 84119

Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                                     10-DAY SUMMONS

                Plaintiff,

        v.                                                Case No.

 DESARAE DIAZ, an individual,                             Judge:

                Defendant(s).


       THE STATE OF UTAH TO DESARAE DIAZ:

        You are summoned and required to answer the attached complaint. Within 20 days after
service of this summons, you must file your written answer with the clerk of the court at the
following address: 450 South State St, Salt Lake City, UT 84114, and you must mail or deliver a
copy to plaintiff's attorney at the address listed above. If you fail to do so, judgment by default
may be taken against you for the relief demanded in the complaint. Within 10 business days after
service of this summons on you, the complaint will be filed with the clerk of the court. If the
complaint is not filed with the court within 10 business days after service of this summons upon
you, then you do not need to file an answer to the complaint. You may call the clerk of the court
at 801-238-7300 at least 13 days after service of this summons upon you to determine if the
complaint has been filed.

       DATED this 12th        day of December, 2012


                                                              /s/ Chad Rasmussen
                                                            Chad Rasmussen
Case 16-24465   Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14   Desc Main
                         Document      Page 12 of 28
            Case 16-24465          Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14          Desc Main
                                            Document      Page 13 of 28




             
          
             
           ! ∀#∃%%
           & ∋∋()(
          ∗+& ∋∋ (
          ∋,−&./−0,  1−2. 

                  

                                      ∃3∃345#44∃∃6#∃
                                        ∃76#∃8∀∃∃6∗#∃3


           46∃6∀#
           ,, ,9,−,: 0 :∀                                            

                             −, ,;;∀

                   !2                                                2 )(( %

           44<∀ , ,!, −∀                           5 1 &6∃6

                             4 ;   2




                  ..  . =,# −  ;,!,− .    9 ∀ ,  0       −, ,;;>

           ? ;  : ; ; −≅ 1 ∀≅ 1 9: ; −, ;!  ; −, ,;;,  9:

              1,  4 ;  ∀;    ;Α∀)20− ,    ;Α2 0− .  ;

          Α) 20−   :;  ;Α2∀ −≅ 1  ;Α∀2(=,,      −

          ≅ 1   ;)2Β0      ;  : ; ≅ 1 2



                 ∃∗#∃3644,≅ 1 :9  1  ,                     ;




February 11, 2013 04:13 PM                                                                                     1 of 2
            Case 16-24465          Doc 33       Filed 04/12/19 Entered 04/12/19 11:58:14                              Desc Main
                                                Document      Page 14 of 28




              9− .    :;  +0  , . −− .,                 ;  −≅ 1 9: + . ,  

            =, −−9  9−, 9:;;,!,2

                 4∃4, 
                                        : ;
                                                            
                                                                       ∀)

                                                                                 
                                                                                                       
                                                                                                                  
                                                                                                                             
                                                                                                                                        
                                                                                  − Χ ;  



           Dated: February 11, 2013                    /s/ Jacqueline M. Carter
                  04:13:27 PM                              District Court Clerk




                                                                    )

February 11, 2013 04:13 PM                                                                                                                   2 of 2
  Case 16-24465          Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14            Desc Main
                                  Document      Page 15 of 28




Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                                     NOTICE OF JUDGMENT

                Plaintiff,

        v.                                                 Case No. 129918006

 DESARAE DIAZ, an individual,                              Judge: COLLECTION

                Defendant(s).

       In accordance with Utah Rules of Civil Procedure 5(a)(2)(D) and/or 58A(d), Plaintiff

hereby gives notice to all parties to this action that on February 11, 2013, the court signed and

entered judgment against the Defendant(s).

       DATED this 11th        day of February, 2013

                                                               /s/ Chad Rasmussen
                                                             Chad Rasmussen

                                       Certificate of Service

        I certify that on February 11, 2013, I gave notice of the signing and entry of judgment in
this action by mailing a copy of the Notice of Default Judgment to Defendant(s) DESARAE
DIAZ at 1264 River Bed Dr. #1228, West Valley City, UT 84119.
                                                                /s/ Chad Rasmussen
                                                              Chad Rasmussen
  Case 16-24465          Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14            Desc Main
                                  Document      Page 16 of 28




Chad Rasmussen (13847)
ALPINA LEGAL
350 E Center Street #7
Provo, UT 84606
Phone: 801-747-9529
Fax: 801-384-0519
E-mail: chad@AlpinaLegal.com

Attorney for Plaintiff

                          IN THE THIRD JUDICIAL DISTRICT COURT
                            SALT LAKE COUNTY, STATE OF UTAH


 CASCADE COLLECTIONS LLC, a Utah
 Limited Liability Company,                           MOTION FOR ORDER REQUIRING
                                                     UTAH UNEMPLOYMENT INSURANCE
                Plaintiff,                                DIVISION TO DISCLOSE
                                                       EMPLOYMENT INFORMATION
        v.

 DESARAE DIAZ, an individual,                             Case No. 129918006

                Defendant.                                Judge: COLLECTION


       Plaintiff by and through its counsel Alpina Legal hereby moves the Court to enter an

order, pursuant to Utah Code 35A-4-314, requiring the Utah Department of Workforce Services,

Unemployment Insurance Division (“Division”) to disclose the Judgment Debtor Desarae Diaz’s

last known employer’s name and address. This motion is based on the following grounds:

   1. Judgment in favor of Plaintiff, who is the Judgment Creditor, was entered against

       Desarae Diaz on February 11, 2013. A copy of this judgment is included as Exhibit “A.”

   2. To date, this Judgment remains unsatisfied.

   3. Utah Code 35A-4-314 provides that the Division “shall disclose to a creditor who has

       obtained judgment against a debtor the name and address of the last known employer of

       the debtor” if the creditor obtains a court order requiring such disclosure and, after such

                                                 1
 Case 16-24465         Doc 33    Filed 04/12/19 Entered 04/12/19 11:58:14             Desc Main
                                 Document      Page 17 of 28




       order is entered, the creditor provides the Division with a copy of the order, enters into a

       written agreement with the Division, pays a reasonable fee to the Division for complying

       with the order, and complies with data safeguard and security measures to protect the

       disclosed information.

   4. Utah Code 35A-4-314(2) states that the Court “shall grant an order to disclose the

       information” if following occurs:

          i.   Plaintiff files a motion with the Court;

        ii.    Plaintiff includes a copy of the judgment against the Judgment Debtor Desarae

               Diaz;

        iii.   Plaintiff serves a copy of the motion upon the Judgment Debtor and upon the

               Division;

        iv.    The Judgment Debtor and the Division have an opportunity to respond; and

         v.    No objection to the motion is sustained by the Court.

   5. Plaintiff has or will have satisfied the requirements of Utah Code 35A-4-314(2) by filing

       and serving this Motion upon Judgment Debtor Desarae Diaz and the Utah

       Unemployment Insurance Division.

      Therefore, Plaintiff requests that this Court enter an order requiring the Utah Department

of Workforce Services, Unemployment Insurance Division to disclose the last known name and

address of the employer of Judgment Debtor Desarae Diaz.

      DATED this 20th day of June, 2014.

                                                            /s/ Chad Rasmussen
                                                            Chad Rasmussen

                                  CERTIFICATE OF SERVICE


                                                 2
  Case 16-24465      Doc 33    Filed 04/12/19 Entered 04/12/19 11:58:14       Desc Main
                               Document      Page 18 of 28




    I hereby certify that on the 20th day of June, 2014, I sent a copy of this MOTION FOR
ORDER REQUIRING UTAH UNEMPLOYMENT INSURANCE DIVISION TO DISCLOSE
EMPLOYMENT INFORMATION by first-class mail, postage pre-paid, to the following:

Desarae Diaz
1264 River Bed Dr. #1228
West Valley City, UT 84119

Kathleen Bounous – via electronic mail only
Utah Department of Workforce Services
Unemployment Insurance Division
kbounous@utah.gov
mlmartinez@utah.gov

                                                       /s/ Chad Rasmussen
                                                       Chad Rasmussen




                                              3
Case 16-24465   Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14   Desc Main
                         Document      Page 19 of 28




                                Exhibit A



                                     4
            Case 16-24465          Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14          Desc Main
                                            Document      Page 20 of 28




             
          
             
           ! ∀#∃%%
           & ∋∋()(
          ∗+& ∋∋ (
          ∋,−&./−0,  1−2. 

                  

                                      ∃3∃345#44∃∃6#∃
                                        ∃76#∃8∀∃∃6∗#∃3


           46∃6∀#
           ,, ,9,−,: 0 :∀                                            

                             −, ,;;∀

                   !2                                                2 )(( %

           44<∀ , ,!, −∀                           5 1 &6∃6

                             4 ;   2




                  ..  . =,# −  ;,!,− .    9 ∀ ,  0       −, ,;;>

           ? ;  : ; ; −≅ 1 ∀≅ 1 9: ; −, ;!  ; −, ,;;,  9:

              1,  4 ;  ∀;    ;Α∀)20− ,    ;Α2 0− .  ;

          Α) 20−   :;  ;Α2∀ −≅ 1  ;Α∀2(=,,      −

          ≅ 1   ;)2Β0      ;  : ; ≅ 1 2



                 ∃∗#∃3644,≅ 1 :9  1  ,                     ;




February 11, 2013 04:13 PM                                                                                     1 of 2
            Case 16-24465          Doc 33       Filed 04/12/19 Entered 04/12/19 11:58:14                              Desc Main
                                                Document      Page 21 of 28




              9− .    :;  +0  , . −− .,                 ;  −≅ 1 9: + . ,  

            =, −−9  9−, 9:;;,!,2

                 4∃4, 
                                        : ;
                                                            
                                                                       ∀)

                                                                                 
                                                                                                       
                                                                                                                  
                                                                                                                             
                                                                                                                                        
                                                                                  − Χ ;  



           Dated: February 11, 2013                    /s/ Jacqueline M. Carter
                  04:13:27 PM                              District Court Clerk




                                                                    )

February 11, 2013 04:13 PM                                                                                                                   2 of 2
Case 16-24465   Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14   Desc Main
                         Document      Page 22 of 28




                              Exhibit “B”
1/28/2019      Case 16-24465       Doc Gmail
                                       33 - [18458]
                                             Filed Desarae
                                                    04/12/19       Entered
                                                           & Tavaras           04/12/19
                                                                     Pearson - BK7 #XX-XXXXXXX:58:14          Desc Main
                                                                                             * Notice of Filing
                                             Document          Page 23 of 28

                                                                            Chad Rasmussen <chad.rasmussen@gmail.com>



  [18458] Desarae & Tavaras Pearson - BK7 #16-24465 * Notice of Filing
  BK Paralegal <bkparalegal@vannovalegal.com>                                                    Wed, Dec 20, 2017 at 11:24 AM
  To: "chad@alpinalegal.com" <chad@alpinalegal.com>


    Hello,



    Attached you will find the Notice of Filing for the debtors listed above with Case No. 129918006.



    Feel free to contact our office for any questions or concerns regarding this matter.



    Thank you,



    Legal Assistant




    49 West 9000 South

    Sandy, UT 84070

    T: 801-415-9800

    F: 801-415-9818


    www.VannovaLegal.com




    This transmission (including any attachments) may contain confidential information, privileged material (including
    material protected by the attorney-client or other applicable privilege), or constitute non-public information. Any use of
    this information by anyone other than the intended recipient is prohibited. If you have received this transmission in
    error, please immediately reply to the sender and delete this information from your system. Use, dissemination,
    distribution, or reproduction of this transmission by unintended recipients is not authorized and may be unlawful.




            NoticeOfFiling.pdf
            123K




https://mail.google.com/mail/u/0?ik=7ef80a4971&view=pt&search=all&permmsgid=msg-f%3A1587328365442906074&simpl=msg-f%3A15873283…   1/1
Case 16-24465   Doc 33   Filed 04/12/19 Entered 04/12/19 11:58:14   Desc Main
                         Document      Page 24 of 28




                              Exhibit “C”
            Case 16-24465          Doc 33     Filed 04/12/19 TheEntered  04/12/19 11:58:14 Desc Main
                                                                 Order of the Court is stated below:
                                              Document       Page  25  of  28
                                                             Dated: January 15, 2019         /s/ ANDREW H STONE
                                                                         03:49:52 PM                     District Court Judge




          Chad C. Rasmussen (UT - 13847)
          ALPINA LEGAL
          2230 N University Pkwy., Ste. 7E
          Provo, UT 84604
          Phone: 801-747-9529
          Fax: 801-384-0519
          E-mail: chad@AlpinaLegal.com

          Attorney for Plaintiff

                IN THE SALT LAKE CITY DEPT. OF THE THIRD JUDICIAL DISTRICT COURT
                               SALT LAKE COUNTY, STATE OF UTAH
                                     450 S State St., Salt Lake City, UT 84111 - 801-238-7300



           CASCADE COLLECTIONS LLC,                                  ORDER ON MOTIONS TO QUASH
                                                                      BENCH WARRANT, TO STRIKE
                            Plaintiff,                              AFFIDAVITS, AND TO SUBSTITUTE
                                                                     DECLARATIONS FOR AFFIDAVIT
                  v.
                                                                          Case No. 129918006
           DESARAE DIAZ,
                                                                          Judge: ANDREW H STONE
                            Defendant.
                                                                                       2013-LCKYS-1484


                 Defendant’s MOTION TO QUASH BENCH WARRANT and MOTION TO STRIKE

          “AFFIDAVITS” OF CHAD RASMUSSEN AND DIANA TARTAGLIA, and Plaintiff's

          MOTION TO SUBSTITUTE DECLARATIONS FOR AFFIDAVIT have been filed. On January

          3, 2019, this Court held a hearing on these Motions at which counsel for Plaintiff Chad

          Rasmussen appeared and counsel for Defendant Russell Skousen appeared. The Court having

          read and heard the arguments and evidence of counsel as presented in their briefing and at the

          hearing, and the Court having read the file herein and being fully advised , and good cause

          appearing therefor;

                 THE COURT FINDS AND CONCLUDES as follows:



                                                                1

January 15, 2019 03:49 PM                                                                                                       1 of 4
            Case 16-24465       Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14             Desc Main
                                           Document      Page 26 of 28




              1. Defendant was personally served with a summons and complaint in this case as

                  evidenced by the summons on return filed in this case.

              2. Defendant has failed to show by clear and convincing evidence that she was not

                  personally served with a summons and complaint in this case.

              3. Plaintiff obtained a judgment against Defendant and became her judgment creditor on

                  February 11, 2013, and notice of the judgment was given to her.

              4. Over three years after judgment was entered against her, Defendant filed a petition for

                  bankruptcy in the Utah Bankruptcy Court, which was assigned case number 16-24465.

              5. Plaintiff was not listed as a creditor in her bankruptcy case, although the original creditor

                  of the debt the judgment was based upon was listed by Defendant in her bankruptcy.

              6. As Defendant’s judgment creditor, Plaintiff should have been listed in and given notice

                  by Defendant of her bankruptcy case.

              7. On August 31, 2016, Defendant obtained a discharge in her bankruptcy case.

              8. Plaintiff did not have notice of Defendant’s bankruptcy case prior to the deadline of

                  filing proofs of claim of June 21, 2017.

              9. Plaintiff first received notice of Defendant’s bankruptcy case on December 20, 2017 and

                  therefore Plaintiff did not have notice in time to file a proof of claim by the June 21,

                  2017 deadline.

              10. Pursuant to 11 U.S.C. 523(a)(3), the discharge entered in Defendant’s bankruptcy does

                  not cover the judgment Plaintiff obtained against her in this case and, accordingly, the

                  discharge injunction is not applicable to Plaintiff.

                 IT IS HEREBY FURTHER ORDERED that Defendant’s MOTION TO QUASH



                                                             2

January 15, 2019 03:49 PM                                                                                        2 of 4
            Case 16-24465      Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14           Desc Main
                                          Document      Page 27 of 28




          BENCH WARRANT and MOTION TO STRIKE “AFFIDAVITS” OF CHAD RASMUSSEN

          AND DIANA TARTAGLIA are denied, and Plaintiff’s MOTION TO SUBSTITUTE

          DECLARATIONS FOR AFFIDAVIT is granted, and the Court’s Bench Warrant issued

          February 28, 2018 is still valid and enforceable and Plaintiff may proceed to serve such upon

          Defendant.

                                           ---END OF DOCUMENT---
                                   (Signature appears at the top of the first page.)

          APPROVED AS TO FORM VIA EMAIL:

          /s/ Russell C. Skousen
          Russell C. Skousen


          /s/ Chad C. Rasmussen
          Chad C. Rasmussen




                                                          3

January 15, 2019 03:49 PM                                                                                 3 of 4
            Case 16-24465       Doc 33     Filed 04/12/19 Entered 04/12/19 11:58:14            Desc Main
                                           Document      Page 28 of 28




                                                Certificate of Service

                 I certify that on January 7, 2019, I served a copy of this proposed Order via email to the
          following:

          Russell C. Skousen, Utah Bar No. 6441
          SKOUSEN LAW, PLLC
          10808 S. River Front Parkway, Ste. 310
          South Jordan, UT 84095
          Telephone: (801) 505-9980
          Fax: (801) 907-7241
          Email: rskousen@skousenlawfirm.com


                                                               /s/ Chad C. Rasmussen
                                                               Chad C. Rasmussen




                                                           4

January 15, 2019 03:49 PM                                                                                     4 of 4
